Mr. Justice Breese delivered the opinion of the Court: The question presented by this record is not of difficult solution. When a party liable to taxes, makes out and delivers to the assessor a list of his taxable property, and which is accepted by the assessor without question, that officer has no power afterward, arbitrarily and of his own motion, to alter it, without first giving the party assessed notice. The law on this subject is too plain to be misunderstood. Section 6 of the act of 1853 provides, that every person required to list property, shall make out, sign and deliver to the assessor, when required, a 'certified statement of all the personal property, moneys, credits, etc., in his possession or under his control, on the 1st day of May, of each year, for which the property is required to be listed. Scates’ Comp. 1049. Section 8 provides a penalty for a fraudulent list, or for a refusal to deliver a list to the assessor when called on by him for that purpose, and section 9 provides, if the assessor believes that any property has been valued at less than its true value, in accordance with the rules and customs of valuing property for taxation, he shall value and charge such property at its true value, and shall notify the person listing such property of such increased valuation. Section 26, of the revenue act of 1849, also provides, that the assessor shall, at the time of making the entry in his book, as required by the 16th section of chapter 89 of the Revised L aws, give to the person so assessed, a certificate of the entry so made, of the value of the real and personal property so assessed; and the assessor shall not make any change or alteration in such entry, after having given such certificate, without giving to the person assessed, an additional certificate showing such increased assessment. Id. 1019. The 16th section of chapter 89 gives the assessor authority to require every owner of property to give in the list under oath. By section 2 of the act of 1853, the term “ property,” whenever used in the act, shall be held to mean and include every tangible thing, being the subject of ownership, whether animate or inanimate, real or personal. Id. 1047. The law has been careful to protect an owner of property, after giving in his list of taxable property, and which has been accepted without objection by the assessor, from any interference with the list by the assessor, except on notice to the owner. This notice affords the owner an opportunity to explain and defend the list he has given in, and to the accuracy of which, the assessor might require the owner to be sworn. The law never designed that property owners should be put so completely in the power of the assessor, as he would be, did the assessor have the authority, secretly, and without the knowledge of the owner, to re-assess the property. Could he do so, there would be in many cases but slight protection to the owner. But the appellees say, the appellant had his remedy at law, by application to the assessor, town clerk and supervisor, on the last Saturday in June, to have the assessment revised and reviewed, as provided by section 32 of this act of 1853. But the bill states, and that is admitted by the demurrer, appellant had no knowledge of this re-assessment, until the month of December following, when the collector was proceeding to collect the tax on this highly increased re-assessment. Had the notice been given appellant of the re-assessment in time for this application on the last Saturday in June, there might be some ground for the position taken by appellees, that the remedy was at law under the statute. This case shows the necessity for notice, to the owner on the re-assessment. The act of the assessor, without notice to the owner, was void, and the demurrer to the bill should have been overruled, and appellees enjoined from collecting the tax on the re-assessment, above the amount to which the property was subject when listed by the owner, and the list delivered to, and accepted by, the assessor. The decree of the Circuit Court is reversed and the cause remanded, for further proceedings consistent with this opinion. i~ Degree reversed, •'ff